Citation Nr: 9934620	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to nonservice-connected 
pension benefits.

The Board remanded the case in April 1999 for further 
development of the evidence.


FINDINGS OF FACT

The veteran does not have qualifying wartime service to 
render him eligible for nonservice-connected pension benefits 
under the law.


CONCLUSION OF LAW

The claim for nonservice-connected pension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish entitlement to VA nonservice-connected pension 
benefits under the law, a veteran must show (1) that he 
served during a period of war for a requisite period of time; 
(2) that he is permanently and totally disabled; and (3) that 
his income meets a certain income standard.  38 U.S.C.A. 
§ 1521 (West 1991); see also 38 C.F.R. § 3.3(a)(3) (1999); 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  The Vietnam 
era is defined as the period beginning on February 28, 1961, 
and ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f) 
(1999).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.2(f) (1999).

At the time of the Board's April 1999 remand order in this 
case, the Board noted that the appellant had submitted 
documents purportedly from the National Personnel Records 
Center (NPRC) showing that he served in the United States Air 
Force from January 24, 1956, to August 3, 1962.  These 
documents stated on the bottom in fine print that they were 
"[n]ot valid without official seal".  On the photocopies 
submitted no seal was discernable.  On two copies of the 
document used by the RO to get information from the NPRC -- 
specifically VA Form 21-3101, Request for Information, -- the 
NPRC checked a block which verified as correct the dates 
shown on the documents submitted by the appellant as his 
dates of service and verified the character of discharge for 
the first period of service as honorable and the second 
period as under honorable conditions.  However, the NPRC was 
unable to produce any records pertaining to the appellant, 
noting that they may have been destroyed in a fire there in 
July 1973.  Neither service medical records nor service 
personnel records, to include the DD 214, were obtained.  

The appellant alleged on his notice of disagreement that he 
was stationed in the Republic of Vietnam for three days 
through a misassignment.  On the VA Form 9 substantive 
appeal, he stated

While stationed at Stead AFB, Reno, 
Nevada, I received orders for Vietnam in 
June 1961 and was transported there.  The 
second day over there they found that 
they had requested an 29170 and I was 
only a 29150 for the slot.  Therefore new 
orders were cut for me and I was returned 
to New Base at Gunter AFG, Montgomery, 
Alabama.  So I was over there for the 
timeframe specified but was returned for 
the government's error not mine. . . .

In its remand order, the Board acknowledged the RO's repeated 
attempts in this case to verify the appellant's service with 
the NPRC.  Documents in the claims file show at least 7 
requests were made in 1990, prior to the filing of the claim 
in February 1997 from which the present appeal arises.  
Nevertheless, the Board noted that the claims file was so 
bereft of documentation and the documentation that was 
available was so unclear that the Board was unable to find 
facts regarding whether or not the appellant was a veteran.  
The Board noted that the RO either accepted the appellant's 
own documentation in this regard or accepted the NPRC's 
checkmark on a Request for Information form.  The Board 
remanded the case for further development to determine how 
the NPRC was able to verify the appellant's service dates and 
character of discharge albeit unable to forward any 
documentation of these dates -- not even a DD-214.

In this regard, the Board noted that the case law of the 
United States Court of Appeals for Veterans Claims (Court) 
provided at that time that, in cases where there is a 
question of status as an eligible "claimant", i.e., as "a 
veteran" or as someone whose relationship to a veteran 
renders him or her an eligible "claimant" for VA benefits, 
the burden is on the applicant to establish status by a 
preponderance of the evidence.  See Laruan v. West, 80, 83 
(1998).  However, the Board noted that under VA's procedures, 
if an applicant for VA benefits does not submit evidence of 
his military service or if the evidence submitted is 
insufficient, VA must request verification of service from 
the service department.  38 C.F.R. § 3.203(c) (1999).  The 
Board also noted that  VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, provided additional steps to take and additional 
sources to check other than the NPRC in attempting to verify 
service.  See M21-1, Part III, paras. 4.23b., 4.25 Change 41 
(July 12, 1995).  In this regard, the Board observed that 
there was no evidence that the appellant was asked to 
complete NA Form 13075 or that the RO attempted to obtain 
records from alternate sources for service records.  

On remand, the NPRC provided copies of payment vouchers which 
the Board accepts as sufficient evidence to show that the 
appellant is a veteran and to show that his dates of service 
on active duty were from January 1956 to August 1962.  Thus, 
because his period of service ended before August 5, 1964, 
his service was not "wartime" service during the Vietnam 
era unless he actually served in the Republic of Vietnam 
between February 28, 1961, and August 4, 1964.  38 U.S.C.A. 
§ 101(29) (West 1991 & Supp. 1999); 38 C.F.R. § 3.2(f) 
(1999).

Concerning this, no evidence has been presented or secured to 
verify the veteran's contentions that he was mistakenly 
stationed in Vietnam for a short period of time in June 1961.  
The pay vouchers reflect a humanitarian reassignment from 
Stead AFB, Nevada, to Gunter AFB, Alabama, in June 1961 but 
do not reflect that the veteran went to the Republic of 
Vietnam at any time during service.

Accordingly, the veteran's claim for nonservice-connected 
pension must be denied because no evidence shows that he has 
attained the status of a "wartime" veteran for the purposes 
of eligibility for nonservice-connected pension benefits.  
38 U.S.C.A. § 5121(j) (West 1991).  Whether the Board should 
deny the claim as a matter of law because the appellant has 
failed to meet threshold eligibility requirements of 
attaining a certain "status" for the particular benefit he 
seeks or whether it should deny the claim as not well 
grounded has been a matter of considerable debate.  See, 
e.g., Laruan v. West, 11 Vet. App. 80, 83-85 (1998); Holmes 
v. Brown, 10 Vet. App. 38, 42 (1997); Dedicatoria v. Brown, 8 
Vet. App. 441, 443 (1995); Brillo v. Brown, 8 Vet. App. 102, 
105 (1994); Sarmiento v. Brown, 7 Vet. App. 80, 83-84 (1994); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  The majority of Court cases, like those just cited by 
the Board above, hold that the burden is on the applicant to 
establish status by a preponderance of the evidence and that 
where an applicant fails to satisfy the burden of showing 
"status", VA is not required to determine whether the claim 
is well grounded.  See Laruan v. West, 80, 83 (1998).  
However, a recent case outlines the requirements for 
establishing a "well grounded" claim for pension and these 
requirements include bringing forth evidence to show 
"qualifying wartime service".  Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Such evidence of wartime service 
-- whether to meet the preponderance standard or to meet the 
well grounded claim standard -- has not been submitted here, 
and the Board concludes that the RO, on remand, met all its 
obligations to assist the veteran procuring such evidence.  
See 38 C.F.R. § 3.203(c) (1999).


ORDER

Entitlement to nonservice-connected pension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

